Case 3:20-cr-00021-GMG-RWT Document 1-1 Filed 08/29/19 Page 1 of 4 PageID #: 2



                                                                                                FILED
                            iN THE UNITED STATES DISTRICT COURT                               AUG 29 2019
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                      ,
                                                                                        .S. DISTRICT COURT
                                                                                         MARTINSBURG wv    ND

   UNITED STATES OF AMERICA

   v.                                                  CaseNo.___________

   ELIZABETH JO SHIRLEY,

                         Defendant.

                                      AFFIDAVIT IN SUPPORT OF
                                       CRIMINAL COMPLAINT

         I, David Rauser, being first duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

          1.        I make this affidavit in support of a Criminal Complaint alleging that the defendant,

  Elizabeth Jo Shirley, violated Title 18, United States Code, Section 1204, which prohibits

  removing a child from the United States, or attempting to do so, or retaining a child (who has been

  in the United States) outside the United States with the intent to obstruct the lawful exercise of

 parental rights.

         2.         I am a Special Agent with the Federal Bureau of Investigation (“FBI”), Pittsburgh

 Division, Martinsburg, West Virginia Resident Agency, and have been for approximately fifteen

 years. I am assigned to investigate a wide variety of violations of federal criminal laws, to include,

  but not limited to, terrorism, white collar, civil rights, public corruption, violent crime, and child

  exploitation matters. I have executed or assisted with the execution of numerous search warrants

 on a variety of criminal matters.

         3.         The facts in this affidavit come from my personal observations, my training and

 experience, and information obtained from other agents and witnesses. This affidavit is intended

 to show simply that there is sufficient probable cause for this Criminal Complaint and the requested
Case 3:20-cr-00021-GMG-RWT Document 1-1 Filed 08/29/19 Page 2 of 4 PageID #: 3




  arrest warrant and does not set forth all of my knowledge about this matter. I have set forth only

  the facts I believe are necessary to establish probable cause that Elizabeth Jo Shirley has violated

  Title 18, United States Code, Section 1204.

                                                 VENUE

          4.        This Court has venue to issue an arrest on this Criminal Complaint because venue

  for a violation of Title 18, United States Code, Section 1204 lies in the District in which the offense

  was begun. 18 U.S.C.      § 3237. As established below, the defendant removed the child from the
  Northern District of West Virginia to begin her journey with the child to Mexico.

                                          PROBABLE CAUSE

          5.        On July 19, 2019, Elizabeth J
                                                0 Shirley, a resident of Hedgesville, Berkeley County,

  West Virginia was scheduled to return her six-year-old daughter, J.O.S., to James Fletcher Craft,

  the father of J.O.S. Craft, a resident of Cowen, Webster County, West Virginia, had parental rights

  to J.O.S. as the primary residential parent, pursuant to an Order entered by the Family Court of

  Webster County in September 2018. On July 19, Shirley was scheduled to meet with Craft’s wife

  in Monongalia County, West Virginia to return J.O.S. to her father. Shirley did not appear for the

  scheduled return. Shirley communicated with Craft’s wife via telephone, claiming that she was

  experiencing car trouble and promising to bring J.O.S. to Webster County on July 20, 2019.

          6.        On July 19, 2019, according to Shirley’s mother, Shirley left her Hedgesville

  residence with J.O.S.

          7.        On July 19, 2019, at approximately 2:33 p.m., a license plate reader on Interstate

  195 Eastbound within approximately two miles of the Baltimore-Washington International

  (“BWI”) Airport captured a Toyota 4-Runner vehicle registered to Shirley traveling in the direction

  of the airport.

                                                    2
Case 3:20-cr-00021-GMG-RWT Document 1-1 Filed 08/29/19 Page 3 of 4 PageID #: 4




         8.      On the evening of July 19, 2019, Shirley lodged at the Days Inn hotel located within

  approximately five miles of the BWI Airport. An employee of this Days Inn hotel has advised the

  FBI that American Airlines paid for this lodging after Shirley’s flight from the BWI Airport on

  July 19, 2019 was delayed or canceled.

         9.      On July 20, 2019, Shirley did not appear in Webster County with J.O.S.

          10.    On July 22, 2019, Craft filed a motion in the Family Court of Webster County,

  requesting immediate, temporary and exclusive custody of J.O.S. pending a hearing, based upon

  Shirley’s failure to return J.O.S. On the same date, the Family Court granted Craft’s motion.

          11.    On July 24, 2019, Craft reported J.O.S. missing to the West Virginia State Police

  (“WVSP”).

          12.    On July 25, 2019, WVSP Trooper Eric Bostic filed a Criminal Complaint in the

  Magistrate Court of Webster County, charging Shirley with the State offense of concealment of a

  minor child from a custodian.

          13.    On August 13, 2019, the United States Marshals Service and Mexican law

  enforcement authorities located Shirley and J.O.S. at a hotel in Mexico City, Mexico. Mexican

  authorities arrested Shirley.

          14.     On August 14, 2019, Mexican law enforcement officials and the United States

  Marshals Service delivered Shirley via airplane to the custody of law enforcement in New York,

  New York. Shirley was booked at the Rose M. Singer Center on Rikers Island in East Elmhurst,

  New York. The same officials returned J.O.S. to Craft, who was waiting at the New York airport.

          15.     Shirley is expected to be extradited from New York to West Virginia on or about

  September 4, 2019 and lodged at the Central Regional Jail in Sutton, Braxton County, West

  Virginia.

                                                  3
Case 3:20-cr-00021-GMG-RWT Document 1-1 Filed 08/29/19 Page 4 of 4 PageID #: 5




                                             CONCLUSION

          16.    Based on the forgoing, there is probable cause that, on or about July 19, 2019, and

  continuing to on or about August 13, 2019, in the Northern District of West Virginia and elsewhere

  in and outside the Northern District of West Virginia, the defendant, ELIZABETH JO

  SHIRLEY, did remove a child from the United States and retain a child outside of the United

  States with the intent to obstruct the lawful exercise of another person’s parental rights, in violation

  of Title 18, United States Code, Section 1204. Accordingly, I request that the Court issue the

 proposed arrest warrant.

                                                         Res ectfiuly submitted,


                                                         DavidLRtser
                                                         Special Agent
                                                         Federal Bureau of Investigation


          Subscribed and sworn to before me on                           2-                ,   2019
                                                      1

         i( BERT W.-TRUMBLE
         UNITED STATES MAGISTRATE JUDGE




                                                     4
